Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 1 of 20 PageID #: 2100




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------   X
                                                                         :
 TOMISLAV LUKIC,                                                         :   20-CV-3110 (ARR) (LB)
                                                                         :
                            Petitioner,                                  :
                                                                         :
           -against-                                                     :   OPINION & ORDER
                                                                         :
 BAHRIJA ELEZOVIC,                                                       :
                                                                         :
                            Respondent.                                  :
                                                                         :
 ---------------------------------------------------------------------   X

 ROSS, United States District Judge:

           Petitioner, Tomislav Lukic, seeks the return of his minor daughter, N.L., to Montenegro

 under the Hague Convention on the Civil Aspects of International Child Abduction (“Hague

 Convention”), Oct. 25, 1980, T.I.A.S. No. 11,670, 1343 U.N.T.S. 89, reprinted in 51 Fed. Reg.

 10,494 (Mar. 26, 1986). Petitioner moves for summary judgment, arguing that he is entitled to

 N.L.’s return as a matter of law. Pet’r’s Mot. Summ. J. 6–28 (“Pet’r’s Mot.”), ECF No. 24.

 Respondent, Bahrija Elezovic, N.L.’s mother, cross-moves for summary judgment, arguing that

 petitioner cannot support a prima facie case for return and that regardless she has established

 several affirmative defenses as a matter of law. Resp’t’s Cross-mot. Summ. J. & Opp’n Pet’r’s

 Mot. Summ. J. 9–18 (“Resp’t’s Cross-mot.”), ECF No. 29. For the following reasons, I grant

 petitioner’s motion, deny respondent’s motion, and order the prompt return of N.L. to Montenegro.

                                                BACKGROUND

 N.L.’s Early Life

           N.L. is the shared daughter of petitioner and respondent. 1 Pet’r’s Rule 56.1 Statement ¶¶



 1
     Petitioner requests that I deem admitted all facts in his Rule 56.1 statement because respondent


                                                          1
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 2 of 20 PageID #: 2101




 1–2 (“Pet’r’s Statement”), ECF No. 25. 2 She was born in Ulcinj, Montenegro in May 2014 and is

 now six years old. Id. ¶ 2. N.L. is a citizen of Montenegro. Id. ¶ 4. Petitioner and respondent also

 share an older son, D.L., who is now nine years old. D.L. Consent Form, ECF No. 41-1; Elezovic

 Dep. 29:8–9, ECF No. 27-1 (filed under seal); Lukic Dep. 18:23–24, ECF No. 27-2 (filed under

 seal). 3 D.L. currently lives with petitioner, who has had official custody of him since 2018. Pet’r’s

 Statement ¶ 50; Lukic Dep. 76:23–77:3, 78:23–79:2; Elezovic Dep. 42:9–17. When N.L. was

 approximately twenty days old, she and respondent ceased living with petitioner and moved to

 Podgorica, Montenegro. Pet’r’s Statement ¶ 7. Respondent testified that petitioner kicked them out




 did not submit a document “responding to each numbered paragraph” along with her opposition
 papers, in violation of Local Civil Rule 56.1(b). Pet’r’s Reply & Opp’n Resp’t’s Mot. Summ. J.
 2–4 (“Pet’r’s Reply”), ECF No. 33. Respondent admits her mistake and requests that I instead
 consider the amended Rule 56.1 statement she submitted with her reply papers that complies
 with the local rule. Resp’t’s Reply 2–4, ECF No. 36. “A district court has broad discretion to
 determine whether to overlook a party’s failure to comply with local court rules.” Holtz v.
 Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001). While I recognize that “[a] nonmoving
 party’s failure to respond to a Rule 56.1 statement permits the court to conclude that the facts
 asserted in the statement are uncontested and admissible,” T.Y. v. N.Y.C. Dep’t of Educ., 584
 F.3d 412, 418 (2d Cir. 2009), given the stakes of this case for the parties and their minor child, I
 do not want my decision to turn on a technicality. Accordingly, I will accept as true all facts that
 both parties consider uncontested, as reflected in their Rule 56.1 statements, petitioner’s
 opposition to respondent’s Rule 56.1 statement, and respondent’s amended Rule 56.1 statement.
 As to the facts that appear to be contested, my role “is not to resolve disputed issues of fact but to
 assess whether there are any factual issues to be tried.” Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54,
 60 (2d Cir. 2010) (citation omitted). Thus, I will “conduct an assiduous review of the record” to
 determine if the contested facts present genuine disputes of material fact that preclude summary
 judgment. Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 292 (2d Cir. 2000) (citation
 omitted).
 2
  For uncontested facts, I will cite either to petitioner’s Rule 56.1 statement or petitioner’s
 opposition to respondent’s Rule 56.1 statement. See Pet’r’s Statement; Pet’r’s Opp’n Resp’t’s
 Rule 56.1 Statement (“Pet’r’s Opp’n Statement”), ECF No. 34.
 3
   I initially granted the parties’ motion to seal the depositions of petitioner and respondent in full.
 Op. & Order 2, ECF No. 22. However, the parties’ depositions are key to multiple factual
 disputes discussed in this opinion. Thus, I order the parties to publicly file redacted versions of
 the depositions that comport with Federal Rule of Civil Procedure 5.2(a).


                                                    2
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 3 of 20 PageID #: 2102




 of his home. Elezovic Dep. 38:18–23. But petitioner testified that he “never kicked her out” and

 she decided to leave with N.L. based on “mutual consent.” Lukic Dep. 58:23–25. 4

 Custody Judgment

        On April 17, 2015, the Primary Court in Podgorica issued an order governing N.L.’s

 custody. Pet’r’s Statement ¶ 17. The court awarded “care and upbringing” to respondent, “with

 whom the minor [N.L.] is to reside.” Custody J. 1, ECF No. 26-8; Pet’r’s Statement ¶ 18. The court

 also ordered that petitioner had the right to have contact with N.L. every fifteen days until she

 reached two years old, after which he would have the right to take her with him every other week

 from Friday evening to Sunday evening. Custody J. 1; Pet’r’s Statement ¶¶ 19–20. This custody

 judgment is final and non-appealable. Pet’r’s Statement ¶ 21.

 N.L.’s Life in Montenegro

        N.L. remained living with respondent in Podgorica and attended school in Montenegro

 until she entered the United States in July 2019. Id. ¶¶ 5, 8, 14. Respondent claims she “struggled

 to live” and “was forced to request help from the social services and Food Bank.” Resp’t’s Am.

 Rule 56.1 Statement ¶ 80 (“Resp’t’s Am. Statement”), ECF No. 37; Elezovic Dep. 117:4–6 (“We

 lived off of social security assistance I was getting. So I could not really provide anything for my

 kids.”). She supports this assertion primarily with a newspaper article written about her that details

 her financial struggles and requests donations for her family. Vijesti Article, ECF No. 31-11.

 Petitioner denies that his “children went to bed hungry” and claims that respondent’s apartment in

 Podgorica “had everything.” Lukic Dep. 66:16–24, 69:3–12.

        Petitioner claims that in accordance with the custody judgment he visited N.L. in Podgorica



 4
  Respondent initially took D.L. with her to Podgorica, as well. Elezovic Dep. 104:10–21; Lukic
 Dep. 78:20–25. Petitioner testified that after two months, D.L. moved back in with him in Ulcinj.
 Lukic Dep. 78:20–24.


                                                   3
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 4 of 20 PageID #: 2103




 often before she turned two. Pet’r’s Statement ¶¶ 23–26 (citing Lukic Dep. 157:10–20, 158:4–6;

 Photographs, ECF No. 27-5 (filed under seal)). After that, he claims he continued to visit her or

 bring her to Ulcinj on alternating weekends. Id. ¶¶ 27–28 (citing Lukic Dep. 158:7–159:8, 160:12–

 161:6). In support, petitioner submitted several photographs showing him with N.L. on various

 dates between November 2015 and October 2018. See Photographs. Respondent denies these

 assertions. She claims petitioner “had no interest in visiting” N.L. and “would not take her for

 visits at all.” Resp’t’s Am. Statement ¶¶ 23–25, 27–28 (citing Elezovic Dep. 45); Resp’t’s

 Statement Add’l Facts ¶¶ 25, 26, 28 (“Resp’t’s Add’l Facts”), ECF No. 37 (citing Elezovic Dep.

 45, 105, 163). She testified that petitioner “would come for his weekends to pick up his son . . . .

 He comes to see [N.L.] when he comes to pick up the son, and when he returns the son to me . . .

 . So if you ask me if he ever came just because of the daughter to pick her up to take her somewhere

 and to return her on time, no, never.” Elezovic Dep. 45:13–46:4; see also id. at 85:10–13. She also

 testified that when petitioner first visited respondent in Podgorica a month after she left his home

 with their children, “[h]e just came to see his son, and he did not even come into the apartment . .

 . . [H]e did not even pay any attention to the daughter.” Id. at 107:7–12. However, both parties

 agree that “Elezovic would take the children to Ulcinj in the summers so that [petitioner] can see

 them.” Pet’r’s Opp’n Statement ¶ 27. Regardless of the frequency of contact, petitioner “never

 beat, never struck, and never physically abused N.L.” Pet’r’s Statement ¶ 77.

        Petitioner failed to pay child support on three occasions, resulting in criminal judgments

 against him. Id. ¶ 41. Respondent asserts that petitioner “would only make payments when

 mandated by the Court Order to evade getting fined or imprison[ed]” and currently is not paying

 child support. Resp’t’s Add’l Facts ¶¶ 30, 32; Elezovic Dep. 56:7–10. But petitioner testified that

 he does not currently pay child support for N.L. because the child support respondent owes him




                                                  4
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 5 of 20 PageID #: 2104




 for their son’s care is a nearly equal amount. Lukic Dep. 108:11–23. And respondent admitted that

 petitioner paid “regularly every month after the last court order” up until June 2019. Elezovic Dep.

 56:17–23.

 Consent Forms

         On August 11, 2017, petitioner and respondent signed similar consent forms, one allowing

 D.L. to “cross the border in the company of” petitioner “to travel out of Montenegro (Serbia and

 abroad) in the period unlimited,” and one allowing N.L. to “cross the border accompanied by”

 respondent “for the purpose of traveling abroad (America) during the period from unlimited.” D.L.

 Consent Form; N.L. Consent Form, ECF No. 41-2. Petitioner testified that the form for N.L. gave

 respondent “the consent that she can go and travel as much as she wants so that I don’t have to go

 every time to Podgorica every time she wants to travel. Just as I have for the son, so that I don’t

 have to go every time to Podgorica, to United States, to ask for consent or to let the son go to

 excursion with school.” Lukic Dep. 128:8–15. Respondent testified that in presenting the form for

 D.L., petitioner “never acknowledged any intention to have our son relocated. He asked me for the

 permission for foreign travel at the same time when I asked him to sign off the permission that I

 can travel with our daughter. So I signed also the permission for him that he can travel with our

 son.” Elezovic Dep. 66:6–13. When asked if the form for N.L. “sa[id] anything about relocation,”

 respondent replied, “[N]o. It says here just for travel . . . . [T]his is the permission just to -- that

 you can freely get over the border to get out of the country, and nothing else.” Id. at 70:10–16.

 Respondent further testified that she never spoke to petitioner about “how long the trip [to the

 United States] [wa]s going to be,” nor did she “know that [she] was going to stay” in the United

 States ahead of time. Id. at 61:10–14, 22–24. Nevertheless, she asserted that “[t]here’s no time

 limit, how long I can stay with my child here in the United States.” Id. at 67:22–23.




                                                    5
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 6 of 20 PageID #: 2105




 Travel to the United States

        N.L. and respondent entered the United States in July 2019 on Montenegrin passports.

 Pet’r’s Statement ¶¶ 8–10, 14. To help N.L. obtain her passport, petitioner had signed a passport

 application for her shortly before she traveled to the United States. Pet’r’s Opp’n Statement ¶ 41.

 N.L. and respondent obtained nonimmigrant B-2 visitor visas to the United States. Pet’r’s

 Statement ¶ 14. B-2 visas “are nonimmigrant visas for persons who want to enter the United States

 temporarily . . . for tourism.” Visitor Visa, U.S. Dep’t of State, https://travel.state.gov/

 content/travel/en/us-visas/tourism-visit/visitor.html (last visited Feb. 8, 2021). 5 N.L.’s and

 respondent’s B-2 visas expired on January 1, 2020. Pet’r’s Statement ¶ 14.

 N.L.’s Life in New York

        N.L. has been in New York for more than eighteen months. Id. ¶ 90. She lives with

 respondent in an apartment with respondent’s sister, mother, and niece, and is enrolled in school,

 which takes place remotely due to the COVID-19 pandemic. Id. ¶¶ 91, 93; Pet’r’s Opp’n Statement

 ¶¶ 49–51. N.L. “is in first grade and is learning how to write, draw, etc.” Pet’r’s Opp’n Statement

 ¶ 52. “N.L. is attached to her mother, Elezovic, with whom she’s lived since birth.” Id. ¶ 53.

 Respondent is not currently employed, other than occasionally helping her sister with projects.

 Pet’r’s Statement ¶ 94.

 Applicable Montenegrin Law

        Articles 73 through 79 of Montenegrin Family Law regulate the relations between parents

 and children, as well as procedures related to the exercise of parental rights. Pet’r’s Opp’n

 Statement ¶ 19. Petitioner’s expert, Vladimir Radonjic, defines parental rights as “different duties



 5
  “Courts routinely take judicial notice” of “documents retrieved from official government
 websites.” Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 166
 (S.D.N.Y. 2015).


                                                  6
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 7 of 20 PageID #: 2106




 and rights of parents to care about personality, rights and interests of their children.” Radonjic

 Report 2, ECF No. 42-1. Respondent’s expert, Vesna Raicevic, defines parental rights as “ha[ving]

 custody.” Raicevic Report 6, ECF No. 31-7.

         Article 78 provides that “[o]ne parent shall exercise parental right on the grounds of court

 decision when the parents do not live together, and have not concluded an agreement on exercise

 of parental right.” Radonjic Report 84. Both experts agree that Article 78 applies to N.L. Raicevic

 Report 7; Radonjic Report 2. Respondent asserts, based on Raicevic’s report, that the 2015 custody

 judgment appointed her “as the only parent who exclusively exercises parental rights” over N.L.

 Raicevic Report 7; Resp’t’s Add’l Facts ¶ 18. Petitioner, however, denies that only respondent has

 parental rights over N.L. Pet’r’s Opp’n Statement ¶¶ 18, 21.

         Article 79 provides:

         The agreement on the independent exercise of parental rights includes the
         agreement of the parents on entrusting the joint child to one parent, the agreement
         on the amount of contribution for the maintenance of the child from the other parent
         and the agreement on maintaining the child’s personal relations with the other
         parent. The agreement on the independent exercise of parental rights transfers the
         exercise of parental rights to the parent to whom the child is entrusted. A parent
         who does not exercise parental rights has the right and duty to support the child, to
         maintain personal relations with the child and to decide on issues that significantly
         affect the child’s life jointly and in agreement with the parent exercising parental
         rights. Issues that significantly affect the child’s life, in terms of this law, are
         considered in particular: the child’s education, undertaking major medical
         procedures on the child, changing the child’s residence and disposing of the child’s
         property of great value.

 Resp’t’s Am. Statement ¶ 34; Radonjic Report 87; Raicevic Report 7. The rights granted under

 Article 79 of the Family Law of Montenegro can be altered only by a court order. Pet’r’s Statement

 ¶ 39.

 Procedural History

         Petitioner submitted a request for return under the Hague Convention on February 3, 2020.




                                                  7
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 8 of 20 PageID #: 2107




 Return Request, ECF No. 26-14. He filed the instant action on July 13, 2020, Pet., ECF No. 1, and

 submitted an amended petition on August 27, 2020, Am. Pet, ECF No. 10. Respondent filed her

 answer on October 7, 2020. Ans., ECF No. 16. Petitioner served his motion for summary judgment

 on December 23, 2020. Pet’r’s Mot. Respondent served her cross-motion for summary judgment

 and opposition to petitioner’s motion on January 12, 2021. Resp’t’s Cross-mot. Petitioner served

 his reply in support of his motion for summary judgment and opposition to respondent’s motion

 on January 18, 2021. Pet’r’s Reply. Respondent served her reply in support of her motion on

 January 20, 2021. Resp’t’s Reply. Petitioner moved for a sur-reply on January 21, 2021. Pet’r’s

 Mot. Leave File Sur-reply, ECF No. 38. I denied that motion on February 9, 2021. Text Order

 (Feb. 9, 2021).

                                       LEGAL STANDARD

        A district court “shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a). A dispute is genuine “if the evidence is such that a reasonable jury could return a

 verdict for the nonmoving party,” and a fact is material if it “might affect the outcome of the suit.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        If the moving party meets its burden, the nonmovant “must do more than simply show that

 there is some metaphysical doubt as to the material facts.” Scott v. Harris, 550 U.S. 372, 380

 (2007) (citation omitted). Rather, it “must offer some hard evidence showing that its version of the

 events is not wholly fanciful.” D’Amico v. City of New York, 132 F.3d 145, 149 (2d Cir. 1998).

 And that evidence, just like that of the moving party, must be admissible for me to consider it.

 Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir. 1997) (“[O]nly admissible evidence need be




                                                   8
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 9 of 20 PageID #: 2108




 considered by the trial court in ruling on a motion for summary judgment.”). 6

          In evaluating both parties’ submissions, I must “construe the facts in the light most

 favorable to the non-moving party and must resolve all ambiguities and draw all reasonable

 inferences against the movant,” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011) (citation

 omitted), but “only if there is a ‘genuine’ dispute as to those facts,” Scott, 550 U.S. at 380 (quoting

 Fed. R. Civ. P. 56(c)).

                                            DISCUSSION

     I.   Petitioner has shown no genuine dispute of material fact exists as to his prima facie
          claim of wrongful retention under the Hague Convention, and respondent fails to
          rebut that showing.

          Petitioner argues that he is entitled to N.L.’s return to Montenegro because he has ne exeat

 rights protected by the Hague Convention and respondent breached those rights by keeping N.L.

 in the United States beyond the six months to which he consented. Pet’r’s Mot. 7–15. Respondent

 claims petitioner does not have any custody rights protected by the Hague Convention and even if

 he did, he waived them either by consenting to unlimited travel or failing to exercise those rights

 when N.L. was brought to the United States. Resp’t’s Cross-mot. 9–15.

          The Hague Convention was adopted in 1980 “to protect children internationally from the

 harmful effects of their wrongful removal or retention and to establish procedures to ensure their

 prompt return to the State of their habitual residence, as well as to secure protection for rights of




 6
   Respondent contends that she need not rely on admissible evidence in rebutting petitioner’s
 prima facie case, relying on Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). Resp’t’s Cross-
 mot. 8. However, Celotex applies only when a defendant moves for summary judgment “on the
 ground that the plaintiff has failed to adduce any evidence of an element of plaintiff’s claim, and
 if the plaintiff fails in response to contest this assertion or adduce such evidence, defendant,
 without more, will prevail.” Giannullo v. City of New York, 322 F.3d 139, 141 n.2 (2d Cir. 2003).



                                                   9
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 10 of 20 PageID #: 2109




  access.” Hague Convention, Preamble, 51 Fed. Reg. at 10,498. 7 Both the United States and

  Montenegro are signatories. See Hague Convention, United Nations Treaty Collection,

  https://treaties.un.org/Pages/showDetails.aspx?objid=08000002800d90b4 (last visited Feb. 8,

  2021). The Hague Convention protects both “rights of custody” and “rights of access” over

  children under sixteen but affords different remedies for breaches of each. Hague Convention arts.

  1, 5; see Abbott v. Abbott, 560 U.S. 1, 11, 13–14 (2010). Custody rights are defined as “includ[ing]

  rights relating to the care of the person of the child and, in particular, the right to determine the

  child’s place of residence.” Hague Convention art. 5(a). Access rights are defined as “includ[ing]

  the right to take a child for a limited period of time to a place other than the child’s habitual

  residence.” Id. art. 5(b). Returning the child to the country of habitual residence is the usual remedy

  for breaches of custody rights, but less extreme measures, like ordering the custodial parent to pay

  the travel costs of visitation, could remedy breaches of access rights. See Abbott, 560 U.S. at 13–

  14 (citing Viragh v. Foldes, 612 N.E.2d 241, 249–250 (Mass. 1993)).

         To assert a breach of custody rights that entitles a petitioner to the return of a child under

  sixteen, the petitioner must show by a preponderance of the evidence that: “(1) the child was

  habitually resident in one State and has been removed to or retained in a different State; (2) the

  removal or retention was in breach of the petitioner’s custody rights under the law of the State of

  habitual residence; and (3) the petitioner was exercising those rights at the time of the removal or

  retention.” Gitter v. Gitter, 396 F.3d 124, 130–31 (2d Cir. 2005).




  7
   Congress established procedures for implementing the Hague Convention in the International
  Child Abduction Remedies Act, which creates a private right of action in federal court and
  provides that courts presiding over such actions “shall decide the case in accordance with the
  Convention.” 22 U.S.C. § 9003(b), (d).


                                                    10
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 11 of 20 PageID #: 2110




     A. N.L.’s habitual residence is Montenegro.

         The uncontested facts prove that six-year-old N.L. was habitually resident in Montenegro

  before coming to the United States. “[A] child’s habitual residence depends on the totality of the

  circumstances specific to the case,” taking into account “the family and social environment in

  which the child’s life has developed.” Monasky v. Taglieri, 140 S. Ct. 719, 723, 726 (2020)

  (citation omitted). “Where a child has lived in one place with her family indefinitely, that place is

  likely to be her habitual residence.” Id. at 727. Here, it is undisputed that N.L. resided in

  Montenegro her entire life, up to the point when respondent took her to the United States more

  than eighteen months ago. Pet’r’s Statement ¶¶ 5, 8, 14. Respondent presents no evidence that she

  was “coerced into remaining” in Montenegro or that any other factors would change this calculus.

  Monasky, 140 S. Ct. at 727. Thus, “[c]ommon sense suggests” that Montenegro is her habitual

  residence. Id.

     B. Respondent breached petitioner’s ne exeat rights over N.L.

         The Supreme Court has recognized that ne exeat rights—meaning joint rights to determine

  a child’s country of residence—constitute custody rights under the Hague Convention. See Abbott,

  560 U.S. at 10–11. A petitioner’s ne exeat rights derive from “the domestic law of the State in

  which the child was habitually resident[,] . . . a judicial or administrative decision, or . . . an

  agreement having legal effect under the law of that State.” Ozaltin v. Ozaltin, 708 F.3d 355, 367

  (2d Cir. 2013) (quoting Hague Convention, art.3); see also Abbott, 560 U.S. at 14 (finding Chilean

  law afforded the petitioner ne exeat rights because it required his consent before the mother could

  remove the child from Chile, “subject only to the equitable power family courts retain to override




                                                   11
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 12 of 20 PageID #: 2111




  any joint custodial arrangements in times of disagreement”). 8

         Here, it is undisputed that Article 79 of the Montenegrin Family Law grants “[t]he parent

  who does not exercise parental rights” the right “to decide on . . . the child’s residence” and that

  this right can be derogated only through court order. Resp’t’s Am. Statement ¶ 34; Pet’r’s

  Statement ¶ 39. The parties contest whether respondent exclusively holds “parental rights” over

  N.L. See Resp’t’s Add’l Facts ¶ 18; Pet’r’s Opp’n Statement ¶¶ 18, 21. But this dispute is

  immaterial because Article 79 endows ne exeat rights even to “[t]he parent who does not exercise

  parental rights.” Resp’t’s Am. Statement ¶ 34; Pet’r’s Statement ¶ 39. In fact, both experts appear

  to agree that Article 79 applies in this case. See Radonjic Report 3; Raicevic Report 8

  (acknowledging that under Article 79 petitioner “has the right . . . to decide on issues that

  significantly affect [N.L.]’s life jointly and in agreement with” respondent). 9 Thus, Article 79

  establishes that petitioner has presumptive ne exeat rights over N.L.

         Respondent has pointed to nothing in the 2015 custody judgment or any other court

  judgment that alters petitioner’s Article 79 rights. Respondent’s expert merely assumes that

  petitioner lacks “custody rights” under the Hague Convention because the 2015 custody judgment



  8
    Respondent fundamentally misinterprets Abbott as holding that courts should look to the law of
  the child’s habitual residence to determine ne exeat rights only absent a custody determination.
  Resp’t’s Cross-mot. 10. Rather, it is the law of the child’s habitual residence that determines the
  effect of any custody judgment. See Ozaltin, 708 F.3d at 370. Moreover, a petitioner can have
  concurrent ne exeat rights deriving both from statute and from a custody order. See Haimdas v.
  Haimdas, 720 F. Supp. 2d 183, 203 (E.D.N.Y.), aff’d, 401 F. App’x 567 (2d Cir. 2010). The
  cases respondent cites do not hold otherwise. See Resp’t’s Cross-mot. 10–12 (citing Haimdas,
  720 F. Supp. 2d at 203; Poliero v. Centenaro, No. 09-CV-2682 (RRM) (CLP), 2009 WL
  2947193, at *11–12 (E.D.N.Y. Sept. 11, 2009), aff’d, 373 F. App’x 102 (2d Cir. 2010); Jacinto
  Fernandez v. Baily, No. 10-CV-84 (SNLJ), 2010 WL 2773569, at *3 (E.D. Mo. Jul. 14, 2010);
  Radu v. Toader, 805 F. Supp. 2d 1, 9 (E.D.N.Y. 2011), aff’d, 463 F. App’x 29 (2d Cir. 2012)).
  9
   Respondent’s argument that Article 79 only applies when parents come to their own custody
  agreement is not reflected in the expert reports or anywhere else in the record. Resp’t’s Cross-
  mot. 6; Resp’t’s Reply 7–8.


                                                  12
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 13 of 20 PageID #: 2112




  stripped him of physical custody of N.L. Raicevic Report 8–9. She fails to recognize that “the

  Convention’s broad definition” of “rights of custody” is not constrained to “traditional notions of

  physical custody.” Abbott, 560 U.S. at 12; see also Ozaltin, 708 F.3d at 367 (“[T]he Convention

  recognizes the increasingly common exercise of joint legal custody, in which one parent cares for

  the child while the other has joint decisionmaking authority concerning the child’s welfare.”

  (citation and quotation marks omitted)). Abbott establishes that the joint right to determine a child’s

  residence—the precise right Article 79 affords petitioner—is a custody right under the Hague

  Convention, 560 U.S. at 14, and the 2015 court judgment does not disturb that. Thus, there is no

  genuine dispute that petitioner has ne exeat rights over N.L.

         Petitioner also has shown that respondent wrongfully retained N.L. in breach of his ne exeat

  rights. “‘[W]rongful retention’ occurs when one parent, having taken the child to a different

  Contracting State with permission of the other parent, fails to return the child to the first

  Contracting State when required.” Marks ex rel. SM v. Hochhauser, 876 F.3d 416, 421 (2d Cir.

  2017). It is undisputed that petitioner consented to N.L. traveling to the United States with

  respondent and that N.L.’s and respondent’s B-2 tourist visas expired on January 1, 2020, which

  requires them to leave the country. N.L. Consent Form; Pet’r’s Statement ¶¶ 8, 14. Respondent

  contests, however, the scope of petitioner’s consent. She claims that the face of the consent form

  authorized N.L.’s remaining in the United States indefinitely because it allows N.L. to “cross the

  border” for the purpose of “traveling” abroad for an “unlimited” period of time. N.L. Consent

  Form. But in evaluating consent, courts look to “the petitioner’s subjective intent, including the

  nature and scope of the alleged consent.” In re Kim, 404 F. Supp. 2d 495, 516 (S.D.N.Y. 2005).

  To preclude the return remedy, a respondent must show the petitioner had the “‘subjective intent’

  to permit Respondent to remove and retain the child for an indefinite or permanent time period.”




                                                    13
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 14 of 20 PageID #: 2113




  Id.

           While one could interpret the term “unlimited” to encompass one trip of infinite length on

  its face, 10 petitioner has presented uncontroverted evidence that he understood the consent form

  only to authorize an unrestricted number of temporary trips. Not only did petitioner testify to this

  understanding, Lukic Dep. Tr. 128:8–15, but respondent also confirmed it. She testified that she

  never spoke to petitioner about “how long the trip [to the United States] [wa]s going to be,” nor

  did she “know that [she] was going to stay” in the United States ahead of time. Elezovic Dep. Tr.

  61:10–14, 22–24. Thus, petitioner could not have formed the intent to authorize N.L.’s indefinite

  relocation to the United States beyond the bounds of a tourist visa. Moreover, respondent testified

  that she understood both the form petitioner signed for N.L. and the nearly identical form she

  signed for D.L. to grant “permission just to . . . freely get over the border to get out of the country,

  and nothing else.” Elezovic Dep. 66:6–13, 70:10–16. 11 Based on this evidence, no reasonable jury

  could find that petitioner consented to N.L.’s indefinite retention in the United States and thus

  petitioner has established that N.L.’s retention was wrongful after the expiration of the parties’ B-

  2 visas on January 1, 2020.

        C. Petitioner was exercising his ne exeat rights when respondent wrongfully retained
           N.L.

           “[T]he standard for evaluating whether a petitioner is exercising custody at the time of



  10
    Merriam-Webster defines “unlimited” as “lacking any controls,” “boundless,” or “not bounded
  by exceptions.” Unlimited, Merriam-Webster’s Online Dictionary, https://www.merriam-
  webster.com/dictionary/unlimited (last visited Feb. 8, 2021).
  11
     The other evidence respondent invokes is immaterial. The fact that petitioner could have
  explicitly limited the bounds of his travel consent on the form does not rebut the parties’ mutual
  testimony that they understood the form to contain an implied limitation against indefinite
  relocation. Similarly, the fact that petitioner signed N.L.’s passport application shortly before she
  traveled to the United States proves nothing more than the uncontested fact that petitioner
  consented to N.L.’s visiting the United States.


                                                    14
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 15 of 20 PageID #: 2114




  removal is fairly lenient.” Valles Rubio v. Veintimilla Castro, No. 19-CV-2524 (KAM) (ST), 2019

  WL 5189011, at *18 (E.D.N.Y. Oct. 15, 2019), aff’d, 813 F. App’x 619 (2d Cir. 2020). “A ‘person

  cannot fail to “exercise” [his] custody rights under the Hague Convention short of acts that

  constitute clear and unequivocal abandonment of the child.’” Souratgar v. Fair, No. 12-CV-7797

  (PKC), 2012 WL 6700214, at *4 (S.D.N.Y. Dec. 26, 2012) (quoting Friedrich v. Friedrich, 78

  F.3d 1060, 1066 (6th Cir. 1996)), aff’d sub nom. Souratgar v. Lee, 720 F.3d 96 (2d Cir. 2013).

  “[A] ne exeat right is by its nature inchoate and so has no operative force except when the other

  parent seeks to remove the child from the country.” Abbott, 560 U.S. at 13. “If that occurs, the

  parent can exercise the ne exeat right by declining consent to the exit or placing conditions to

  ensure the move will be in the child’s best interests. When one parent removes the child without

  seeking the ne exeat holder’s consent, it is an instance where the right would have been exercised

  but for the removal or retention.” Id. (citation and quotation marks omitted).

         Here, petitioner has shown that respondent sought his permission to travel to the United

  States with N.L. and that he consented to temporary visits. See supra Section I.B. These facts alone

  show that petitioner was exercising his ne exeat rights at the time respondent wrongfully retained

  N.L. See Valles Rubio, 2019 WL 5189011, at *18 (finding petitioner exercised ne exeat right “by

  consenting to limited-duration travel”). Moreover, petitioner has shown that respondent retained

  N.L. in the United States past the boundaries of his consent, see supra Section I.B, and that he

  submitted a request for return under the Hague Convention on February 3, 2020, in addition to the

  instant lawsuit. See Return Request; see also Haimdas, 720 F. Supp. 2d at 204 (finding the

  petitioner “would have exercised her ne exeat right but for the retention” because she declined to

  consent to her children “staying out of England for longer than one month” but “had no way to

  enforce that condition once they were physically present in the United States”).




                                                  15
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 16 of 20 PageID #: 2115




          Respondent does not address whether petitioner was exercising his ne exeat rights at the

  time of N.L.’s retention beyond challenging the scope of his consent, and I already have

  determined that respondent’s evidence fails to rebut petitioner’s showing on that point. See supra

  Section I.B. Instead, respondent asserts, and petitioner denies, that petitioner did not exercise his

  visitation rights regularly in Montenegro. Resp’t’s Cross-mot. 14–15; Pet’r’s Opp’n Statement ¶¶

  22–26, 28. This dispute is neither material nor genuine. First, petitioner need not have exercised

  his visitation rights regularly to have exercised his right to determine N.L.’s country of residence.

  See Abbott, 560 U.S. at 13. Second, even if petitioner’s exercise of visitation rights were relevant,

  respondent’s evidence fails to show “clear and unequivocal abandonment of the child.” Souratgar,

  2012 WL 6700214, at *4. Both parties agree that N.L. would go to Ulcinj “in the summers so that

  [petitioner] can see” her, Pet’r’s Opp’n Statement ¶ 27, showing that the two at least were together

  on those occasions. See In re D.T.J., 956 F. Supp. 2d 523, 532 (S.D.N.Y. 2013) (finding

  petitioner’s “lapses . . . in visiting with [the child] do not disentitle him to relief”). Thus, petitioner

  has established a prima facie entitlement to the return remedy that respondent has failed to rebut.

   II.    Respondent has failed to show either that undisputed facts support her affirmative
          defenses or that a reasonable jury could find those defenses established.

          Respondent raises four affirmative defenses: (1) that petitioner consented to N.L.’s

  retention in the United States; (2) that petitioner was not exercising custody rights at the time of

  N.L.’s retention; (3) that judicial proceedings were not commenced within one year of N.L.’s

  retention and now she is well settled in New York; and (4) that there is a grave risk that N.L.’s

  return would expose her to harm. Resp’t’s Cross-mot. 14–18; Resp’t’s Reply 8–10. She has failed

  to show either that she is entitled to summary judgment on any of these defenses or that genuine

  disputes of material facts exist regarding them.




                                                      16
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 17 of 20 PageID #: 2116




         A. Petitioner did not consent to N.L.’s retention in the United States.

            To establish a consent defense, a respondent must show “by a preponderance of the

  evidence that Petitioner had the ‘subjective intent’ to permit Respondent to remove and retain the

  child for an indefinite or permanent time period.” Kim, 404 F. Supp. 2d at 516. For the same

  reasons that respondent fails to rebut petitioner’s prima facie case of wrongful retention on the

  basis of consent, she fails to raise genuine disputes of material fact regarding his consent as a

  defense, let alone show by a preponderance of the evidence that petitioner intended to consent to

  N.L.’s indefinite relocation. See supra Section I.B.

         B. Petitioner was exercising his ne exeat rights when respondent wrongfully retained
            N.L.

            To establish a defense under Article 13(a) of the Hague Convention, a respondent must

  show by a preponderance of the evidence that the petitioner “was not actually exercising custody

  rights at the time of” the child’s removal or retention. Blondin v. Dubois, 189 F.3d 240, 246 (2d

  Cir. 1999). For the same reasons that respondent fails to rebut petitioner’s prima facie showing

  that he was exercising his custody rights at the time of N.L.’s retention, she fails to raise genuine

  disputes of material fact regarding this defense, let alone show by a preponderance of the

  evidence that petitioner was not exercising his ne exeat rights in January 2020. See supra Section

  I.C.

         C. The well-settled defense is time-barred.

            To establish the well-settled defense under Article 12 of the Hague Convention, a

  respondent must show by a preponderance of the evidence “that judicial proceedings were not

  commenced within one year of the child’s abduction and the child is well-settled in the new

  environment.” Blondin, 189 F.3d at 246. Judicial proceedings refer to “a petition in a civil action

  for the return of the child in a court that has jurisdiction in the place where the child is located at



                                                    17
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 18 of 20 PageID #: 2117




  the time the petition is filed.” Mohácsi v. Rippa, 346 F. Supp. 3d 295, 324 (E.D.N.Y. 2018)

  (citation omitted).

         The Second Circuit has held that when a petitioner initially consented to a child’s

  temporary removal but later challenges the child’s retention, the one-year clock starts when the

  wrongful retention begins. Hofmann v. Sender, 716 F.3d 282, 295 & n.6 (2d Cir. 2013). “The

  Explanatory Report to the Hague Convention explains that in cases where the initial removal is

  consensual, the wrongful retention occurs when the ‘child ought to have been returned to [his or

  her] custodians or [when] the holder of the right [of] custody refused to agree to an extension of

  the child’s stay in a place other than that of [his or her] habitual residence.’” Demaj v. Sakaj, No.

  09-CV-255 (JGM), 2013 WL 1131418, at *7 (D. Conn. Mar. 18, 2013) (quoting Elisa Pérez-

  Vera, Explanatory Report: Hague Conference on Private International Law, in 3 Acts and

  Documents of the Fourteenth Session 458–59 ¶ 108 (1980)).

         Here, given that both parties understood the consent forms to allow only temporary

  travel, see supra Section I.B, the wrongful retention began when N.L.’s and respondent’s tourist

  visas expired on January 1, 2020 and the two were supposed to leave the country, Pet’r’s

  Statement ¶ 14. Petitioner filed the instant lawsuit on July 13, 2020, see Pet., less than one year

  after that point. Thus, this exception does not apply.

         Even if it did, respondent has not presented sufficient evidence to raise the possibility that

  a reasonable jury could find N.L. is well settled, let alone grant summary judgment on that basis.

  In evaluating this defense, courts consider the following factors: “(1) the age of the child; (2) the

  stability of the child’s residence in the new environment; (3) whether the child attends school or

  day care consistently; (4) whether the child attends church [or participates in other community or

  extracurricular school activities] regularly; (5) the respondent’s employment and financial




                                                   18
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 19 of 20 PageID #: 2118




  stability; (6) whether the child has friends and relatives in the new area; and (7) the immigration

  status of the child and the respondent.” Lozano v. Alvarez, 697 F.3d 41, 57 (2d Cir. 2012), aff’d

  572 U.S. 1 (2014). Here, it is undisputed that N.L. has been in New York for more than eighteen

  months, attends school here remotely, and lives with respondent and respondent’s sister, mother,

  and niece. Pet’r’s Opp’n Statement ¶¶ 47–49. But it also is undisputed that both N.L. and

  respondent have overstayed their tourist visas, that respondent is unemployed, that N.L.’s father

  and brother remain in Montenegro, and that N.L. is only six years old. Pet’r’s Statement ¶¶ 2, 14,

  50, 94. On balance, no reasonable jury could conclude that N.L. is well settled based on this

  evidence.

     D. N.L. does not face a grave risk of harm upon return.

         To establish a harm defense under Article 13(b) of the Hague Convention, a respondent

  must show by clear and convincing evidence that “there is a grave risk that [the child’s] return

  would expose the child to physical or psychological harm or otherwise place the child in an

  intolerable situation.” Blondin, 189 F.3d at 245 (citation omitted). “[A] grave risk of harm from

  repatriation arises in two situations: (1) where returning the child means sending him to a zone of

  war, famine, or disease; or (2) in cases of serious abuse or neglect, or extraordinary emotional

  dependence, when the court in the country of habitual residence, for whatever reason, may be

  incapable or unwilling to give the child adequate protection.” Souratgar, 720 F.3d at 103

  (citation and quotation marks omitted).

         Respondent does not invoke the first ground. Rather, she appears to claim that N.L.’s

  living conditions in Podgorica would amount to “serious abuse or neglect,” id., because after

  petitioner kicked respondent and N.L. out of his home when N.L. was twenty days old, the two

  lived in squalor in Podgorica and petitioner failed to pay child support despite being aware of




                                                  19
Case 1:20-cv-03110-ARR-LB Document 43 Filed 02/09/21 Page 20 of 20 PageID #: 2119




  their economic conditions. Resp’t’s Cross-mot. 17–18. Even if I credited these contested facts,

  regardless of whether they amount to “serious abuse or neglect,” Souratgar, 720 F.3d at 103,

  respondent has not argued, let alone shown, that Montenegrin courts cannot adequately protect

  N.L. She instead admitted that “[t]he Podgorica courts conduct hearings in which both parties are

  heard.” Resp’t’s Am. Statement ¶ 82. Thus, the parties’ disputes over N.L.’s living conditions

  and petitioner’s conduct are immaterial, and respondent has failed to establish a harm defense. 12

                                           CONCLUSION

           For the foregoing reasons, I grant petitioner’s motion for summary judgment and deny

  respondent’s cross-motion for summary judgment. Accordingly, I order respondent to return N.L.

  to Montenegro forthwith. The Clerk of Court is directed to enter judgment accordingly and close

  the case.

  SO ORDERED.




                                                       ___    _/s/______________
                                                       Allyne R. Ross
                                                       United States District Judge

  Dated:         February 9, 2021
                 Brooklyn, New York




  12
     Respondent raises for the first time on reply that the instant action is “premature” because a
  custody dispute over N.L. allegedly is ongoing in Montenegrin Family Court. Resp’t’s Reply 14
  (citing Am. Pet. ¶¶ 11–14). I need not consider “[a]rguments . . . made for the first time in a
  reply brief.” Knipe v. Skinner, 999 F.2d 708, 711 (2d Cir. 1993). However, I note that the
  primary purpose of the return remedy under the Hague Convention is to “leave[] custodial
  decisions to the courts of the country of habitual residence,” Abbott, 560 U.S. at 9, and to prevent
  one parent from gaining an advantage in those proceedings by leaving the country, see Gitter,
  396 F.3d at 129–30.


                                                  20
